
	
		III
		111th CONGRESS
		1st Session
		S. RES. 175
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Nelson of Nebraska
			 submitted the following resolution; which was referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Federal Government is a reluctant shareholder in the ownership of General
		  Motors and Chrysler.
	
	
		Whereas the United States is facing a deep economic crisis
			 that has caused millions of American workers to lose their jobs;
		Whereas the collapse of the American automotive industry
			 would have dealt a devastating blow to an already perilous economy;
		Whereas the Federal Government, under President George W.
			 Bush and President Barack Obama, intervened in the American automotive industry
			 in order to prevent additional job losses in the industry that would have
			 resulted in a ripple effect across the entire economy;
		Whereas any investment of taxpayer dollars in the American
			 automotive industry should be temporary;
		Whereas the Federal Government is a reluctant shareholder
			 in General Motors Corporation and Chrysler Motors LLC, as any involvement is
			 only to protect the investment of taxpayer dollars;
		Whereas the Federal Government, as the primary
			 shareholder, will not be involved in the day-to-day management of General
			 Motors; and
		Whereas the Federal Government shall closely monitor
			 General Motors and Chrysler to ensure that they are being responsible stewards
			 of taxpayer dollars and are taking all possible steps to expeditiously return
			 to solvency: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Federal
			 Government is only a temporary stakeholder in the American automotive industry
			 and should take all possible steps to protect American taxpayer dollars and
			 divest its ownership interests in such companies as expeditiously as possible;
			 and
			(2)the Comptroller
			 General of the United States should conduct a study to determine the period of
			 time it may take General Motors and Chrysler to return to solvency and for the
			 Federal Government to complete divestiture.
			
